Berry, J.
The plaintiff brings this action to recover compensation for services rendered by him in 1874 and 1875, as register of deeds of Kandiyohi county, in keeping the reception books required by Gen. St. c. 8, § 155. There is no statutory provision imposing any liability upon a county in a case of this kind, while Gen. St. c. 70, §.24, gives to registers of deeds ‘ ‘ for entering or recording any deed or other instrument, twelve and a half cents for each folio, to be paid, when the same is left for record.” As Gen. St. c. 8, § 155, uses the words “enter” and “entry” to designate the services therein required to be performed by registers of deeds, there can be no doubt that, under Gen. St. c. 70, § 24, these, are to bo paid for by the party who leaves the instrument for record.
The plaintiff’s counsel refers to and relies upon Hough v. Ramsey County, 9 Minn. 23, and Mapes v. Olmsted County, 11 Minn. 367. Both of these actions were brought to recover pay for services rendered while Laws 1857, c. 2, § 2, which provided that reception books should be procured, opened, and kept at the expense of the proper counties, was in force, and before its repeal by Laws 1862, c. 38.
Judgment affirmed.